Dear Lt. Col. Hunter:
This office is in receipt of your opinion request relating to the following:
Must the Louisiana State Police enforce the provisions of La. R.S. 14:98.1 throughout the state of Louisiana, despite a local judicial ruling by a 13th Judicial District judge that the statute in question is unconstitutional?
In City of Shreveport v. Baylock, 236 La. 133,107 So. 2d 419 (La. 1958), the defendant was convicted of violating a city ordinance, which prohibited driving under the influence of intoxicating liquor or narcotic drugs. The defendant appealed to the Criminal Division of the First Judicial District Court of Caddo Parish. In his appeal, he filed a motion to quash alleging that the City of Shreveport was barred from prosecuting him because another judge of the First Judicial District had previously found the ordinance in question unconstitutional and the city failed to seek review of that ruling.
The Louisiana Supreme Court noted the lack of precedent in our jurisprudence, but the Court was persuaded by the decisions of several foreign jurisdictions and legal treatises. The Supreme Court held:
      "[I]f a constitutional issue is passed on by a city court, a district court, or a Court of Appeal the decision should not be binding on courts of coordinate jurisdictions; each such court should possess the right to determine the same question as it arises until such time as this court reaches a definitive conclusion on the point. Consequently, when one of the judges (Judge Turner) of the First Judicial District Court of Caddo Parish passed on the constitutionality of the ordinance in question his decision was effective only for the case in which it was announced and could not prevent another judge (Judge Dixon) of that court from later determining the same constitutional issue." Id.
Considering this case, the opinion of this office is that Judge Aucoin's ruling in State of Louisiana v. Joseph D.Ferris, Docket No. 56,984, Division "F", 13th Judicial District, is limited to that particular case. Therefore, all law enforcement agencies, including the Louisiana State Police must enforce La. R.S. 14:98.1 throughout the state of Louisiana, including the 13th Judicial District, Parish of Evangline.
Very truly yours,
                                       RICHARD P. IEYOUB Attorney General
                                       BY: KATHLEEN PETERSEN
Assistant Attorney General
MSH:fbm
                           State of Louisiana DEPARTMENT OF JUSTICE